In re: Joseph N. Traigle applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Calcasieu. 315 So.2d 859.
Writ not considered: In docket # 56,789, La., 317 So.2d 625, we remanded for the court of appeal to decide by rehearing before a five judge panel. The present application does not indicate that such rehearing has been held, so the application is premature. In any subsequent timely application, the petitioner may incorporate the allegations and exhibits of the present application.